Citation Nr: 1613044	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  13-12 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date earlier than December 16, 2008, for the grant of service connection for cervical spinal canal stenosis.

(The issues of entitlement to service connection for left ear hearing loss and left ear Meniere's disease, entitlement to service connection for a left brachial plexus injury, entitlement to service connection for a left arm shell fragment wound, and whether there was clear and unmistakable error (CUE) in a September 1982 rating decision which did not adjudicate a claim for service connection for PTSD, are addressed in separate Board decisions.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from August 1961 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted service connection for cervical spinal canal stenosis and assigned a 20 percent disability rating effective December 16, 2008.  The Veteran has contested the assigned effective date.  See August 2010 Notice of Disagreement.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in July 2013.


FINDING OF FACT

1.  The July 2010 rating decision assigned an effective date of December 16, 2008, for the grant of service connection for cervical spinal canal stenosis, based upon a claim filed on December 16, 2008 for a neck injury.

2.  The Veteran filed a claim for service connection for a neck injury on October 31, 2003, which had not been adjudicated, and no prior correspondence can reasonably be construed as a claim for service connection for a neck or cervical spine condition.


CONCLUSION OF LAW

The criteria for an effective date of October 31, 2003, but not earlier, for the grant of service connection for cervical spinal canal stenosis have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

With regard to the Veteran's claim for an earlier effective date for the grant of service connection for cervical spinal canal stenosis, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

The earlier effective date issue on appeal arises from the disagreement with the assignment of an effective date following the grant of service connection.  Once a claim is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  All proper development has been completed.  The Board also concludes that VA's duty to assist has been satisfied.  All of the Veteran's relevant records have been associated with the claims file.

Finally, the Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Earlier Effective Date

Section 5110(a), Title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of service connection "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  When an application for disability compensation is received within one year of the date of the Veteran's discharge or release from service, the effective date of such award shall be the day following the veteran's release.  38 U.S.C.A. § 5110(b)(1) (West 2014). 

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA. 38 U.S.C.A. 
§ 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2015).  An informal claim may be any communication or action indicating intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2015).  An informal claim must be written and it must identify the benefit being sought.  

Although a claimant need not identify the benefit sought "with specificity," some intent on the part of the veteran to seek benefits must be demonstrated.  VA has a duty to fully and sympathetically develop a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," and extends to giving a sympathetic reading to all pro se pleadings of record.

In the July 2010 rating decision on appeal, the RO granted service connection for cervical spinal canal stenosis and assigned an effective date of December 16, 2008.  This effective date is based upon a December 16, 2008, Report of Contact in which the Veteran called to file a claim for "increase" due to a neck injury.  This claim was interpreted as one for service connection for a neck injury, as the Veteran was not yet service-connected for any neck disability.

However, a review of the record shows that the Veteran filed an earlier claim for service connection for a neck injury.  See October 2003 VA Form 21-4138 ("Due to an ongoing problem with the back of my neck...I would request that the problem from C4 to C6 in my neck be added to my list of service related problem (sic).").  Further review of the record shows that this claim for service connection was not addressed by any rating action of the RO until the July 2010 rating decision on appeal.  Therefore, the appropriate effective date for the Veteran's grant of service connection is October 31, 2003, the date this previously unadjudicated claim was received.

The Veteran contends that an even earlier effective date is warranted.  He argues that a claim for service connection for the cervical spine was submitted on May 28, 2003.  See July 2013 Hearing Transcript at 7.  However, a review of the claims file reflects that the only claim filed at that time was one seeking aid and attendance benefits for the Veteran's spouse.  See May 23, 2003 Statement ("I...am asking for Aid and Attendance for my wife...") (received by VA May 27, 2003).

The Veteran has also argued that he filed a claim for service-connected disability benefits in 1982.  Hearing Transcript at 3.  However, the documents within the claims file clearly reflect that he only filed for a nonservice-connected pension at that time.  See July 1982 VA Form 21-526.  In this claim form, the only disability identified by the Veteran is "torn nerves in left shoulder and arm causing paralysis of left face and left hand - 9-22-77."  Notably, this onset date is more than 12 years after his discharge from service.  The Veteran also wrote "none" in the section of the form dedicated to identifying sicknesses, diseases, or injuries in service.  Therefore, it cannot reasonably be construed as a claim for service connection for the neck or cervical spine.

For these reasons, an effective date of October 31, 2003, but not earlier, is appropriate for the grant of service connection for a cervical spine disability.


ORDER

An effective date of October 31, 2003, for service connection for cervical spinal canal stenosis is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


